Citation Nr: 1221491	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-47 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. BD





ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claims seeking service connection for posttraumatic stress disorder (PTSD) and a low back disorder.  

The Veteran provided testimony at a Travel Board hearing conducted at the RO by the undersigned Acting Veterans Law Judge in August 2011.  A transcript of this hearing has been associated with the claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary for the two service connection claims now before the Board on appeal.

In the course of his August 2011 hearing before the undersigned, the Veteran testified that he had been in receipt of VA medical treatment since 2009.  The last VA records added by the RO are dated in March 2010.  At the time of the hearing, the Veteran submitted some later dated VA treatment records, but it appears that that there are additional, outstanding records.  The records may be relevant to both claims in appellate status.  A remand is required to allow the AMC to obtain these records and associate them with the claims file.  38 C.F.R. § 3.159 (2011).

Regarding service connection for an acquired psychiatric disability, the issue was claimed as service connection for PTSD.  Upon review of a September 2010 VA examination report, however, the Board finds that the issue has been raised whether the Veteran has a diagnosis of depression related to the documented motor vehicle accident in service.  The Board has, therefore, expanded the issue on appeal based on this evidence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Specifically, the examiner indicated that the Veteran's experience depressive episodes.  The examiner listed many causes for the depressive episodes, to include the service motor vehicle accident.  As the examiner listed many causes for the depressive episodes and did not include a diagnosis of depression as a separate entity under Axis I, the Board finds that upon remand the Veteran should undergo another VA examination after which the examiner provides an opinion as to whether the Veteran has depression due to service, to include the motor vehicle accident.

Regarding the claim for service connection for a low back disorder, the Veteran was provided a VA fee-basis examination in September 2010.  After review of this examination report, the Board finds that the examiner's opinion was inadequate as it relied extensively on the lack of medical documentation in the record.  In short, a remand is necessary to allow for another VA examination in which the examiner provides an opinion that is based both the medical and lay evidence of record.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC should seek to obtain all VA treatment records relevant to psychiatric treatment, to include PTSD, and relevant to treatment for a low back disorder, from March 2010 to the present.  Such records must either be printed and associated with the Veteran's paper claims file, or downloaded into the Veteran's VA electronic claims file.

2.  The Veteran should be afforded VA examination to determine the nature and etiology of any diagnosed depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's own lay assertions, and note such review in the examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has diagnosed depression that is causally or etiologically related to the Veteran's military service, to include the documented motor vehicle accident in service.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's own lay assertions, and note such review in the examination report or in an addendum. 

It should be noted that the Veteran is competent to report visible symptoms and manifestations of a disability and to attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.

The examiner should identify all current diagnoses of the low back (lumbar spine).  For each diagnosis identified, the examiner should indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, to include the documented motor vehicle accident in service.  

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the AMC on the basis of additional evidence since the last adjudication of the claims.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).






